DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered. Accordingly, claims 1-14 remain pending, claims 1-2, 4-12, and 14 have been amended.
Response to Arguments
Rejections under 35 USC 112(b)
In light of the amendments filed 07/16/2021, the rejection of claim 13 under 112(b) has been withdrawn, but the claim remains rejected due to its dependency on rejected claim 1.
Applicant's remarks filed 07/16/2021 have been fully considered but they are not persuasive.
It is noted that while the applicant has presented new claim amendments to attempt to address some of the limitations of some of the claims rejected under 112, the applicant has not addressed all outstanding limitations outlined in the 112 rejections of the claims, neither in the form of an amendment to outstanding limitations outlined in the rejection nor in the form of providing arguments in response to the rejections. Therefore, the claims remain rejected and the 
Rejections under 35 USC 101
Applicant's remarks filed 07/16/2021 have been fully considered but they are not persuasive.
Applicant argues page six, first-second paragraphs
“Applicant has amended the claims to include that an R2 value is presented along with the severity score. Using the R2 value, a goodness of fit for a model that provided the severity score can be inspected to gauge the clinical severity predicted by the severity score. Thus, Applicant submits that the claims have been incorporated into a practical application”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the severity score can be inspected to gauge the clinical severity predicted by the severity score”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, support could not be found in the applicant’s disclosure for the above remarks. However, the following disclosure found in [0033] of the PG Pub for this application which states “an adjusted R2 is utilized to inspect the goodness of fit of the prediction model mentioned above (i.e., the linear regression model) for predicting the evaluation scores in BOT-II and WeeFIM”  (emphasis added), and also in [0034] “an adjusted R2 is utilized to inspect the goodness of fit of the prediction model mentioned above (i.e., the linear regression model) for predicting the evaluation scores in Logical Memory I, Logical Memory II, and Logical Memory II Recognition rating scales in Wechsler Memory Scale Revised”  (emphasis added), [0036] “, an adjusted R2 is utilized to inspect the goodness of fit of the prediction model mentioned above (i.e., the linear regression model) for predicting the evaluation scores in the mild, moderate and sever rating scales in UPDRS (i.e., MHY 1, 2 and 3 respectively . . . it is evident that the linear regression model of this disclosure is also suitable for being utilized to estimate clinical severity of PD of a brain at the time the images of the brain are generated . . . an adjusted R2 … is utilized to inspect the goodness of fit of the prediction model mentioned above (i.e., the linear regression model) for predicting the evaluation score that would otherwise be obtained through filling in an assessment form of a respective one of mild, moderate and sever rating scales in Unified Parkinson's Disease Rating Scale—motor domain (UPDRS-III)”  (emphasis added), [0041] “an adjusted R2 is utilized to inspect the goodness of fit of the predication model mentioned above (i.e., the linear regression model) for predicting the second evaluation scores in Logical Memory I, Logical Memory II, and Logical Memory II Recognition rating scales”  (emphasis added), [0042] “an adjusted R2 is utilized to inspect the goodness of fit of the predication model mentioned above (i.e., the linear regression model) for predicting the second evaluation scores in the mild, moderate and sever rating scales in UPDRS . . . the linear regression model of this disclosure is also suitable for use in estimating a prognosis of PD of a brain previously examined . . . an adjusted R2 is…utilized to inspect the goodness of fit of the prediction model mentioned above (i.e., the linear regression model) for predicting, based on first evaluation scores obtained through filling in, by the PD patient, assessment forms of mild, moderate and sever rating scales in Unified Parkinson's Disease Rating Scale —motor domain (UPDRS-III) at a first time instance, second evaluation scores that would otherwise be obtained through filling in, by the PD patient, assessment forms of mild, moderate and sever rating scales in UPDRS-III at a second time instance. The second time instance is later than the first time instance by one year” (emphasis added).  As seen in the applicant’s disclosure, the R2 value is an adjusted R2 value is used to inspect the goodness of fit of the prediction model mentioned above, not the “associated R2 value is utilized to inspect a goodness of the severity score in predicting severity score” recited in claim 1. Further, the amendments have not adequately demonstrated that the claims have been integrated into a practical application. Additionally, “presenting the severity score along with an associated R-2 value to facilitate...” and “utiliz[ing]” the R-2 value “to inspect a goodness of the severity score in predicting the severity score” as presently claimed encompasses a mental process, either as relaying information verbally, or as presenting with rudimentary physical aids, such as pens and paper. See MPEP 2106.04(a)(2) subsection III, which defines mental processes.
See the entirety of the examiners response on pages 24-28 of the final office action mailed 03/18/2021. Specific guidance from examiner’s response on pages 27-28 of the action mailed 03/18/2021 has been repeated below with annotations for emphasis:
	Further, in response to the applicant’s statement that conventional approaches for evaluating the clinical severity of a neurological disorder of a patient rely on a clinical neuropsychological assessment being performed by a medical practitioner, and as such, deems the conventional approaches to be time consuming and impractical in part due to limited manpower. It can be inferred that the applicant is indicating that results of the clinical neuropsychological assessment are not complete and or reliable by stating the assessment results are dependent on the compliance or adherence of a patient. Also, as the claim does not recite a step for evaluating such assessment form once it has been completed, the applicant has provided no evidence that the results of completed assessment form described by the applicant free from influence of unreliable results due to the level of compliance of a given patient or how adherent that patient is. 
Applicant has not provided any evidence showing that the claimed invention results in an improvement to the technology, e.g. specific paragraphs of the specification, experimental data comparing applicant's method steps and results with those of the closest prior art, etc. Therefore, applicant’s assertion constitutes mere argument. See also In re Linder, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972; Ex parte George, 21 USPQ2d 1058 (Bd. Pat. Appl. & Inter. 1991).
Rejections under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Nonetheless, in response to applicant’s remarks on page 7, paragraphs 2-5, where it the applicant includes remarks on page 8, paragraphs 3-4 of their previous response filed 02/26/2021
“Moreover, Applicant notes that it appears the Office Action did not appear to explicitly refute Applicant's previous remarks set forth in paragraphs 3 and 4 on page 8 of the previous response filed on February 26, 2021. These remarks are presented below:
 
The Office Action alleged that the technical features "calculating a severity score that represents the clinical severity of the neurological disorder of the brain based on said at least one characteristic parameter of said at least one of the brain image regions via a prediction model associated with the neurological disorder" of claim 1 is anticipated by paragraph [0032] in Wang. Applicant disagrees for the following reasons. 
As indicated by step S20 in Figure 1 of Wang, the diagnosis in Wang is performed based on a comparison between an average of diffusion kurtosis (DK) data and a cut off value, wherein the cut off value is determined by using a receiver operating characteristic (ROC) curve (see paragraph [0032] of Wang), and is associated with optimal sensitivity and specificity that are alleged by the Office Action as an equivalent counterpart of the severity score recited in the proposed amended Claim 1. Wang appears to be silent on transforming the diffusion indexes to the severity score via a prediction model. Therefore, the technical means adopted by Wang and the claimed invention are different. Stated another way, 
 
Applicant believes these arguments are sufficient to overcome the current rejection. Applicant also notes that by not answering Applicant's remarks, the remarks may be considered as accepted by the examiner”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “transforming the diffusion indexes to the severity score via a prediction model”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, a review of the applicant’s disclosure did not find any support for any resuscitation of any form of “transformation” relationship/functions.
Additionally, as the rejections of the claims in this present office action and in the previous office action mailed 03/18/2021 were made under 35 USC 103, therefore in specific reference to applicant's arguments against the references individually (“Wang does not appear to disclose each and every element of claim 1”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Information Disclosure Statement
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2ooo); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in 
Claim Objections
Claim 1 is objected to because of the following informalities:  it is noted that while there is a stanza noted by “e)”, there is no preceding stanza noted by “d)” and is it is unclear if the applicant meant to add an additional step after stanza “c)” and before stanza “e)”. Appropriate correction is required.
Claims 2-14 are also objected due to their dependency on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
2 value to facilitate diagnosis of the neurological disorder”. However, neither the original claims, original drawings, nor the specification as originally filed provides support for this limitation. The most relevant disclosure is found in [0038]-[0042], where a second severity score is determined by a linear regression model and obtaining a score difference from the first severity score, a medical practitioner may “objectively” decide if a treatment has been effective at therapeutically treating the neurological disorder which has been previously administrated to a patient suffering from a neurological disorder before the second severity score was obtained/determined by using an adjusted R2 to inspect the goodness of fit of the predication model, not the severity model. However, this does not provide support for what is claimed, and no basis has been pointed to for these new limitations in applicant’s remarks. Further, the prediction model is not equivalent to the severity model, as evidenced in [0028] which discloses that the prediction model is separate/different from the severity score since the prediction model is trained in advance (based off previously acquired information) of the severity score being determined for the associated with the neurological disorder, and the severity score is calculated in order to obtain an evaluation score by grading the clinical severity of the neurological disorder of the brain with a rating scale when the MRI image of the brain is generated. Additionally, it is unclear how the “characteristic parameter(s)” of “at least one of the brain image regions” are implemented “via a prediction model” to calculate the severity score, as there is no specific is no algorithm in the disclosure for how the characteristic parameters of the brain image are implemented by the prediction model to calculate the severity score. In the absence of support for the newly recited limitations, these claims and claims dependent thereon 
Claims 2-14 are also rejected due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the “calculating a severity score”, “e) presenting the severity score calculated along with an associated R2 value to facilitate diagnosis of the neurological disorder, wherein the associated R2 value is utilized to inspect a goodness of the severity score in predicting severity score, wherein the neurological disorder includes one of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof” in lines 12 & 16-21, which renders the claim indefinite since it is unclear how the severity score can be used to “facilitate” the diagnosis of a given condition when a metric for a given condition has not been first established to make the initial diagnosis, let alone what measure of indication has been made pertaining to a degree/level of severity for a specific condition relating to a specific patient.
It is also unclear if the applicant meant to recite a step of performing inspection of a goodness of fit of the prediction model (linear regression model) for predicting the clinical severity score by adjusting a R2 value, as discussed in [0036] of the applicant’s disclosure. Since inspecting 
Further, it is also unclear if “score” that represents “the clinical severity” is meant to refer to the clinical severity of the neurological disorder, as recited in the preamble of the claim as being the method for the determining thereof, since the associated R2 has not been defined and there is no specific algorithm in the disclosure for how the characteristic parameters of the brain image are implemented by the prediction model to calculate the severity score.
Claims 2-14 are also rejected due to their dependency on claim 1.
Claim 2 recites the limitations “the severity score”, "the severity score that is associated with the brain in a time period during which”, “the at least one MRI image of the brain examined is generated”, in lines 2-5.  It is unclear if the applicant meant to refer to the “severity score” recited in claim 1 on which claim 2 is dependent, or if the severity score “associated with the brain in a time period during which...” is intended to represent a new limitation. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 is also rejected for reciting the same and/or similar limitations outlined in the above rejection.
Claims 3-5 and 7-10 are also rejected due to their dependency on claim 2 or 6 in light of the rejection above.
Claim 5 recites the limitation “wherein in step b), the percentile is selected from one of a 10th percentile, a 50th percentile, a 90th percentile” in lines 1-2, renders the claim indefinite since it is unclear what the clinical significance and/meaning is of selecting one of the percentiles vs selection a different percentile in the group of percentiles recited in the value.

Claim 6 recites the limitation “the brain examined at a second time instance” in lines 6 and 8. There are insufficient antecedent basis for this limitation in the claim, as claim 1, on which claim 6 is dependent, does not recite the brain being examined at a second time and it is unclear if the applicant meant to recite that the immediate limitation refers to as the second time instance is not recited as corresponding to the period of time when the at least one MRI image of the brain was generated.
Claims 7-10 are also rejected due to their dependency on claim 6.
Claim 10 is also rejected for reciting the same and/or limitations outlined in the above rejection.
Claim 14 recites the limitation “wherein step a) includes identifying, the brain image regions” and “base on a brain parcellation template, an anatomical image, and the at least one MRI image” in lines 1-4, renders the claim indefinite since it is not clear if the applicant meant to refer to “identifying” process as being the identification the particular brain image regions which are a base of a brain parcellation template, and identifying particular brain image regions which are the base of an anatomical image, and identifying particular brain image regions which are the base of the at least one MRI image;  or, alternatively, if the applicant meant to recite that the process of “identifying” refers to identification of the brain image regions, as recited in claim 1, being further or based alternatively on a brain parcellation template, an anatomical image, and the at least one MRI image, or just one of the these three limitations. If the former, meaning in that the applicant meant to refer to “identifying” process as the identification of the particular brain image regions that are a base of a brain parcellation template, an anatomical image, and of and of the at least one MRI image. It is also unclear if the image regions which are identified, are the same brain image regions across a brain parcellation template, an anatomical image, and of the at least one MRI image, to which brain image regions serve as a basis for. Conversely, if the applicant intended to recite the latter, meaning that the applicant meant to refer to the same process of “identifying” as being the identification the brain image regions, it remains unclear if there are three separately substeps of the “identifying” process, each substep corresponding to using a brain parcellation template, an anatomical image, or the at least one MRI image, to serve as a separate basis for the respective “identifying” substep of the brain image regions—or  if the “identifying” process of the brain image regions is performed as a single step and the identifying of brain image regions is being based simultaneously on information from all three of a brain parcellation template, an anatomical image, and of the at least one MRI image .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas of “performing mathematical calculations” and “performing a mental process 2 value to facilitate diagnosis of the neurological disorder, wherein the associated R2 value is utilized to inspect a goodness of the severity score in predicting severity score, wherein the neurological disorder includes one of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral palsy (CP) and combinations thereof” –  the “identifying” as being “which results” from “image processing” that is “performed on the at least one MRI image”; and the “presenting” is recited to “facilitate diagnosis of the neurological disorder”, without reciting how and in what format constitutes “presenting”. Furthermore the claims recite a respective portion of diffusion index values of at least one diffusion index and a prediction model in lines 7-11 and 14 of claim 1.
All of these cited claim elements are considered to be directed to the mental processing, or mathematical processing of acquired data which are a form of an abstract idea when not incorporated into a practical application. The identifying processing steps are considered to use generic and routine elements in the art of medical diagnostics.
The technological ability of the identifying and calculating method steps are not manipulated or improved in any meaningful way by either of the mental process or the mathematical process. Therefore, no improvements to medical diagnostics of predicting clinical severity of a neurological disorder or improvements to a subsequent medical procedure are claimed in the rejected claims.  The applicant’s mere inclusion of the recitation “wherein the neurological disorder includes one of Parkinson's disease (PD), Alzheimer's disease (AD), cerebral 
When considering the claim as a whole, the recited elements in the claims directed to the acquisition of data/nominal data acquisition steps are merely insignificant extra-solution activity as they do not interact with the judicial exception in a way that may integrate the judicial exception into a practical application, i.e. claim limitations as a whole are not directed to an improvement in the functioning of a computer or an improvement to another technology, see MPEP 2106.04 (d) III reference to Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 2019 USPQ2d 281076 (Fed. Cir. 2019). Therefore the judicial exception is not integrated into a practical application because it does not recite any elements that integrated therein for performing the mathematical calculations into a practical application such as improving the operation of the diagnostic device, or utilizing the mathematical relationship to effect a particular treatment or prophylaxis for a disease or medical condition. Furthermore, the claims do not provide a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception. The additional claim limitations of the dependent claims either claim further details to the abstract idea of the mathematical relationships or claim generic and routine elements in the art of medical imaging and diagnostics. The diagnostic imaging with mathematical computing steps in the dependent claims are not modified or improved upon in any way with the current claim limitations. Furthermore, as currently claimed the respective portion of diffusion index values of at least one diffusion index and the prediction model are not 
The examiner notes that dependent claims 2-12 is directed to calculating “at least one characteristic parameter”, “a severity score”, “the prediction model” from the original calculating steps b) and c), which would be a form of diagnostic calculation, but in the current claim, it is also not incorporated into a practical application. Furthermore, as currently claimed the respective portion of the diffusion index values of the the at least one diffusion index, the statistical value, the percent and the mean of the statistical value, regression model is not incorporated into any structural improvement of the overall device. Instead, the claim states the method steps and mathematical model, but fails to state any more elements that utilize this model to perform a practical application. They are not specific to a particular medical condition (such as heartrate) and while it is calculated there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. The other dependent claims do not incorporate any other method steps or elements other than features that are also directed to the abstract idea of performing mathematical calculations.
The examiner notes that dependent claim 12 is further directed to the additional step of determining “whether the at least one characteristic parameter of the brain image region is relevant to the clinical severity of the neurological disorder by a statistical correlation analysis”, which would be a form of diagnostic calculation, but in the current claim it is also not incorporated into a practical application. It is not specific to a particular medical condition and 
The examiner notes that dependent claims 13-14 is directed to identifying “based on a plurality of diffusion MRI images” from the original identifying step a), which would be a form of diagnostic calculation, and that could be a series of mental steps performing mathematical comparisons. Furthermore, as currently claimed the brain parcellation template and the anatomical image, the imaging processing being one of diffusion tensor imaging (DTI), diffusion kurtosis imaging (DKI), neurite orientation dispersion and density imaging (NODDI), and the AxCaliber technique are not incorporated into any structural improvement of the overall device. Instead, the claim states the method steps and mathematical comparisons, but fails to state any more elements that utilize template or processes to perform a practical application.
They are not specific to a particular medical condition and while it is calculated there are no claimed elements or method steps to present the information to a user (i.e. a display) in order to effect a particular treatment or provide a diagnostic for a disease or medical condition. The other dependent claims do not incorporate any other method steps or elements other than features that are also directed to the abstract idea of performing mathematical calculations.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of identifying, calculating, and image processing are considered to be generic and routine elements in the art of medical 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20130279771, hereafter “Wang”), in view of Tsukimoto (US20090279762), further in view of Wang & Liu et al. (US20180321347, hereafter “Liu”).
Regarding claim 1, Wang  discloses a method for determining a clinical severity of a neurological disorder based on at least one magnetic resonance imaging (MRI) image of a brain examined (“The areas under the curve for MK derived at ROC curve analysis are presented in Table 3. Pearson correlation analysis revealed no significant association between the selected ROIs and disease severity” [0035]), the method comprising:
a) identifying, based on the at least one MRI image, a plurality of brain image regions each of which contains a respective portion of diffusion index values of at least one diffusion index, which results from image processing performed on the at least one MRI image (see steps S10-S14 in FIG. 1);
b) for at least one of the plurality of brain image regions ([0031] regions of interest included the caudate, putamen, globus pallidus, and substantia nigra), calculating at least one characteristic parameter for a corresponding sample set based on the respective portion of the diffusion index values of the at least one diffusion index (see [0032] where statistical analysis is performed in each ROI/respective portion of the diffusion index values which evaluated the overall diagnostic performance in each corresponding ROI/sample set, [0036] diffusion kurtosis image improves MR-based diagnosis); and
c) calculating a severity score (“The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients” [0032]) that 
e) presenting the severity score calculated to facilitate diagnosis of the neurological disorder (presenting results of analyses of the association between UPDRS III scores and MK in Table 3 [0035]), wherein the neurological disorder includes one of Parkinson's disease (PD) (MK in all major basal ganglia regions being significantly higher in patients found to have PD [0036]), but does not explicitly disclose severity score of a prediction model associated with a neurological disorder.
However, in the same field of endeavor, Tsukimoto teaches determining a value metric/score of a predicted clinical severity of a neurological disorder ([0125-0126] determination of an optimal Κ using the Cross Validation method in order to determine the minimum value of the evaluation value and determination of a regression coefficient using a probabilistic search algorithm, the value generated as a function of voxel data determined to be 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with determining a value metric of a predicted clinical severity of a neurological disorder as taught by Tsukimoto in order to provide a correlation between actual data and a predictive model set for advanced medical diagnoses and treatments of higher brain dysfunction ([0229-0231] & [0255] of Tsukimoto).
While modified Wang, in view of Tsukimoto, specifically discloses using a least square method to determine a regression coefficient â, which predicts the impact of a change of on the predicted variable in the known variable ([0109], [0113]-[0115]) is presented on the display ([0117] the regression coefficient is set to a target of the image display), and then performing correlative analysis technique (technique of taking correlation between an estimated model (function) and actual data [0230] which is known in the art to determine the correlation coefficient, R), Wang, in view of Tsukimoto, does not explicitly disclose an associated R2 value, is utilized to inspect a goodness of the severity score in predicting severity score.
However, in the same field of endeavor, Liu teaches presenting the severity score calculated along with an associated R2 value to facilitate diagnosis of the neurological disorder ([0062] the quantitative susceptibility/predicted severity mapping (QSM) is based on minimizing a cost function that fits the measured tissue magnetic field , [0122] to assess QSM accuracy based on mean voxel values in various brain regions, the slope and coefficient of determination, R2, were recorded for the linear regression between the morphology enable dipole inversion (MEDI)-2 value is utilized to inspect a goodness of the severity score in predicting severity score ([0122] the fitting parameters were compared between isotropic or anisotropic weighting for MEDI [0126]-[0127] the QSM accuracy determined using anisotropic methods for linear regression on voxel values within ROIs between the anisotropic weighting methods and COSMOS or χ33, thereby the anisotropic weighting imposes orientation/indication consistency between a candidate susceptibility/prediction map and the magnitude/severity image that is associated with the susceptibility map), 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with the with an associated R2 value to facilitate diagnosis of the neurological disorder, wherein the associated R2 value is utilized to inspect a goodness of the severity score in predicting severity score taught by Liu in order to provide a quantitative susceptibility map can be determined by minimizing the cost function to understand changes in tissue composition of these compounds may be altered in various neurological disorders, such as Parkinson's disease, Alzheimer's disease, stroke, multiple sclerosis (abstract & [0004] of Liu).
Regarding claim 2, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Tsukimoto discloses wherein step c) includes calculating the severity score that is associated with the brain in a time period during which the at least one MRI image of the brain examined is generated (see steps S10-S60 in FIG. 8, and see [0008] which discloses while the MRI images being generated diffusion tensor will be undergoing data analysis).

Regarding claim 3, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step b), for each of the brain image regions (see [0032] where statistical analysis was performed on all brain regions of interest imaged), the at least one characteristic parameter includes a statistical value of the respective portion of the diffusion index values of the at least one diffusion index (also in [0032] the statistical analysis further used receiving operating characteristic curves were determined for each diffusion index of each respective portion and see in [0034-0035]).
Regarding claim 4, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step b), the statistical value is one of a percentile (see table 2, sensitivity values which are the coefficients of determination known from statistical analysis to be evaluated from R2, which is from 0 to 1/can be equated to a percentage) and a mean (and see [0033] for the ROC analysis data and mean diffusion index values).
Regarding claim 5, modified Wang, substantially discloses all limitations the claimed invention, specifically, Wang discloses wherein in step b), the percentile is selected from one of a 90th percentile (see sensitivity value of 0.90 in table 2).
Regarding claim 6, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Tsukimoto discloses wherein in step b), the at least one 
wherein step c) includes calculating, based on the characteristic parameters of the brain image regions and based on a predetermined first severity score that represents the clinical severity of the neurological disorder of the brain examined at a first time instance which belong to a same time period as when the at least one MRI image of the brain was generated (see 5 in FIG. 1 and see [0045] where the 5 for constitute a predetermined evaluation value Q [severity score] from the original time series data ρ(l, m, k, i) acquired with the acquisition means 1, from which an extreme of data evaluation Q is determined by 6 to be used for image generation in 7 [the same time period MRI image is generated]), a second severity score that represents the clinical severity of the neurological disorder of the brain examined at a second time instance which is later than the first time instance (see [0045] where 9 is a memory means for storing recorded various data acquired, calculated, constituted, analyze, generated from 2-8, respectively, and is also a main memory means for storing computer readable program for execution of each steps of the functional brain analysis for a later time instance, see FIGS. 6A-6B separately recorded images S1-Sk).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with including in step b) 
Regarding claim 7, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step b), for each of the brain image regions (see [0032] where statistical analysis was performed on all brain regions of interest imaged), the at least one characteristic parameter includes a statistical value of the respective portion of the diffusion index values of the at least one diffusion index (also in [0032] the statistical analysis further used receiving operating characteristic curves were determined for each diffusion index of each respective portion and see in [0034-0035]).
Regarding claim 8, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step b), the statistical value is one of a percentile (see table 2, sensitivity values which are the coefficients of determination known from statistical analysis to be evaluated from R2, which is from 0 to 1/can be equated to a percentage) and a mean (and see [0033] for the ROC analysis data and mean diffusion index values).
Regarding claim 9, modified Wang, substantially discloses all limitations the claimed 
Regarding claim 10, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein step c) including calculating, based on the characteristic parameters of the brain image regions, a score difference which is a predicted variation in the first severity score from the first time instance (see [0208-0209] to refer to how the Z-test determines a Z-score which adjusts/determines to score difference on the data from the original time series data [first time instance] for a significance level as a connection degree vector [as the first severity score], for [0213] a first image type) to the second time instance (see [0210-0212] to refer to where the significance level is determined based on the significance level correction based on [0209] onto the subsequently acquired diffusion tensor image data from the second time instance, for [0213] a second image type), and calculating the second severity score by summing the first severity score and the score difference (and see [0213-0216] where a score difference value is obtained, and see where the standard deviations/differences are added).
Regarding claim 11, Wang, in view of Tsukimoto, substantially discloses all the limitations of the claimed invention, specifically, Tsukimoto discloses wherein in step c), the prediction model is a regression model (see [0228-0229] where regressive analysis technique is disclosed as regression analysis using various kinds of functions, such that as linear regression analysis). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang with the prediction model is a regression model taught by Tsukimoto in order to provide an image generation means with continuity constraints in the time direction to non-explained variables while not applying an 
Regarding claim 12, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses further comprising f) for each of the brain image regions, determining whether the at least one characteristic parameter of the brain image region is relevant to the clinical severity of the neurological disorder by a statistical correlation analysis (“The areas under the ROC curve were used to compare the overall diagnostic performance of the diffusion indexes in each ROI. The associations between the diffusion indexes and disease severity were calculated by using Pearson correlation coefficients. Two-tailed p<0.05 was considered to indicate significance” [0032]), wherein step c) includes calculating the severity score based on the characteristic parameters of the brain image regions which are determined in step f) to be relevant to the clinical severity (“A high correlation between the independent raters (P<0.05 for all ROIs) was observed” [0033]).
Regarding claim 13, modified Wang, substantially discloses all the limitations of the claimed invention, specifically, Wang discloses wherein in step a), the image processing is one of diffusion tensor imaging (DTI) (“Diffusion Tensor imaging data were acquired” [0028]), diffusion kurtosis imaging (DKI) (“this invention features the use of diffusion kurtosis imaging (DKI)” [0013]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Wang, as applied to claim 1 above, further in view of Mori et al. (US20130102877, hereafter “Mori”).

However, in the same field of endeavor, Mori teaches identifying, based on a diffusion MRI image (“An MRI image may be a Diffusion Tensor Image (DTI)” [0034]), a brain parcellation template (“a parcellation atlas comprising spatial information of the at least one substructure in the tissue region” [abstract]) and an anatomical image (“generate an imaging signal from a tissue region of a subject under observation, the tissue region having at least one anatomical substructure and more than one constituent tissue type” [abstract]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Wang with based on a diffusion MRI image, identifying a brain parcellation template and an anatomical image as taught by Mori in order to provide template-based segmentation and tissue segmentation such that each structure can be accurately defined within each subject after statistical analysis so that abnormality is detected in a structure-by structure basis so that anatomically complex regions such as the cortex may be analyzed with improved quality, such as sensitivity, specificity, or reproducibility ([0016] & [0043] of Mori).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793